Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1, 3 and 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 2015/0296170) in view of Koga (US 2016/0284051).
Regarding claim 1, Farrell teaches a head-mounted display apparatus (Figs. 5-6 and paragraphs 28 and 38-39), comprising:
a display unit worn by a user on a head and configured to display an image (Figs. 5-6 and paragraphs 28 and 38-39 teaches a HMD device that performs the acts of displaying a currently recording video on the HMD. Figs. 1A-1C and 9A-9C teaches examples of the displayed image on the display devices);
an imaging unit provided on the display unit and configured to capture an image in a predetermined direction relative to the display unit (Fig. 6 and paragraph 81 teaches wherein the HMD captures images relative to the HMD’s direction and therefore its’ display unit); and
a control unit configured to specify a non-display region in an imaging range of the imaging unit, perform a process of lowering a clarity of the non-display region on captured image data of the imaging unit, and output the processed captured image data (paragraphs 45, 56, 59, 79 and 83 teaches various methods in which the control unit of the recording device lowers the clarity of the captured image by blurring the images. Also contemplated are other methods of lowering clarity including cutting out, replacing by generic digital images, blocking, distorted, occluded, etc. The adjusted image is thereafter output for recording/transmission).
a storage unit configured to store non-display information for specifying a non-display object, wherein the control unit specifies the non-display region, based on the 
the non-display information stored in the storage unit includes information indicating a direction of the non-display object relative to the display unit (attention is directed to paragraph 60-61 and 69 of the applicant’s specification, which states that the angle of view (imaging range) of the camera is “in front of the UI”. Therefore, the UI (display device) is always linked to the camera’s field of view because the entire apparatus is a head mounted device. Therefore, while the claim recites “information indicating a direction of the non-display object relative to the display unit”. In essence, since the capture of sensitive (non-display object) information is displayed on the UI, the “direction” as claimed is also relative to the camera used to capture the image information displayed on the UI. Referencing back to the prior art, Farrell’s Figs. 3-4, teaches the use of a modeling facility that dynamically updates the model on the object data that needs to be occluded. Paragraph 53 further defines the processes of the modeling facility 350, which “computes a predicted, or modeled image 340 from the perspective of each user's recording device such as the lens of a camera 310 of the system 300” and “mobile devices may provide such information for determining orientation of the device to adjust the user interface.  The modeling facility 350 compares the predicted image 340 to the recorded images 320 and determines regions of the photographs that are to be jammed, encrypted, or reserved for payment in the recording devices according to the disposition tags”. Therefore, in performing the 
However, while Farrell teaches that the HMD is worn by a user and would therefore move along with user itself and also teaches a control unit to control the non-display units, fails to explicitly teach, however, Koga teaches a detection unit configured to detect a moving speed of the display unit; and that the control unit determines whether an object is a non-display object based on the moving speed (Paragraphs 89, 96 and claim 5 teaches wherein the system (an AR video display system, similar endeavor to Farrell’s HMD) measures the moving/”travel” speed of a display unit (terminal unit) and based on the speed of the display unit the system determines non-display of certain objects).


Regarding claim 3, Farrell teaches the claimed wherein the control unit specifies, as the non-display region, a region where an image of the non-display object is included in the captured image data of the imaging unit, in the imaging range of the imaging unit (paragraph 49 teaches wherein the non-display region is specified by a set of coordinates for occlusion).
Regarding claim 6, Farrell teaches the claimed wherein the non-display object is a pre-set object, and the non-display information stored in the storage unit includes information for detecting an appearance of the non-display object from the captured image data of the imaging unit (paragraphs 85-87 teaches detecting an appearance of the non-display object).
Regarding claim 7, Farrell teaches the claimed comprising: a communication unit, wherein the control unit receives the non-display information by the communication unit from an external device, and stores the received non-display information into the storage unit (paragraph 36 teaches wherein all recording devices via “wireless communication” communicates with a server to receive recording policies and paragraph 36, 43, 59 and 89 teaches wherein the disposition (recording policies) are received and stored on the recording device).
Regarding claim 8, Farrell teaches the claimed comprising:
a detection unit configured to detect a position of the display unit (paragraphs 53 and 88-89 teaches wherein a position and orientation of the recording device is detected), wherein
the control unit specifies a position of the display unit from a detection result of the detection unit, and based on the position of the display unit and the non-display information, detects the non-display region in the captured image data (paragraphs 52-53 and 86-87 teaches wherein to detect non-display regions, the position and the orientation of the recording device is constantly monitored).
Regarding claim 9, Farrell teaches the claimed wherein map data is provided including at least a part of a range where the display unit is capable of moving, and the control unit specifies the non-display region in the map data (paragraph 36, 43, 59 and 89 teaches wherein the disposition (recording policies) are received and stored on the recording device. Furthermore, based on the disposition data, the control unit specifies the coordinates of the image which are to be altered based on the disposition data. The coordinate information equates to a “map” per se and the camera is capable of moving in all directions. Additionally, the GPS coordinates of the recording device is also maintained and used to identify the non-display regions (paragraph 53)).
Regarding claim 10, Farrell teaches the claimed wherein the control unit creates the map data of the range where the display unit is capable of moving, and specifies the non-display region in the created map data (paragraph 36, 43, 59 and 89 teaches wherein the disposition (recording policies) are received and stored on the recording device. Furthermore, based on the disposition data, the control unit specifies the 
Regarding claim 11, Farrell teaches the claimed wherein
the imaging unit outputs first captured image data captured at a first imaging resolution and second captured image data captured at a second imaging resolution lower than the first imaging resolution (paragraphs 45, 56, 59, 61, 79 and 83 teaches various methods in which the control unit of the recording device lowers the clarity of the captured image by blurring the images. Also contemplated are other methods of lowering clarity including cutting out, replacing by generic digital images, blocking, distorted, occluded, changing resolution, etc. The adjusted image is thereafter output for recording/transmission), and
in a process of lowering a clarity of the non-display region, the control unit replaces the non-display region in the first captured image data with an image of a corresponding region in the second captured image data (paragraphs 61 and claim 10 teaches lower resolution for the non-display regions).
Regarding claim 12, Farrell teaches the claimed wherein:
the imaging unit outputs first captured image data captured at a first imaging resolution and second captured image data captured at a second imaging resolution lower than the first imaging resolution (paragraphs 45, 56, 59, 61, 79 and 83 teaches various methods in which the control unit of the recording device lowers the clarity of the captured image by blurring the images. Also contemplated are other methods of 
in a process of lowering a clarity of the non-display region, the control unit replaces the first captured image data including an image of the non-display object with the second captured image data (paragraphs 45, 56, 59, 79 and 83 teaches replacing the non-display region with another image).
Regarding claim 13, Farrell teaches the claimed wherein
in a process of lowering a clarity of the non-display region, the control unit controls an imaging condition of the imaging unit so that the imaging unit executes capturing to create captured image data having a portion different in clarity (paragraphs 45, 56, 59, 61, 79 and 83 teaches various methods in which the control unit of the recording device lowers the clarity of the captured image by blurring the images. Also contemplated are other methods of lowering clarity including cutting out, replacing by generic digital images, blocking, distorted, occluded, changing resolution, etc. The adjusted image is thereafter output for recording/transmission).
Regarding claim 14, Farrell teaches the claimed comprising:
an operation unit configured to receive an operation, wherein in a case where the non-display object is specified in an imaging range of the imaging unit through the operation received by the operation unit, the control unit creates the non-display information, based on at least one of a position of the specified non-display object and the direction of the specified non-display object (Figs. 2-4 and paragraphs 48-54 teaches wherein a first recording device is able to specify which non-display regions are 
Regarding claim 15, Farrell teaches a display system (Figs. 5-6 and paragraphs 28 and 38-39), comprising:
a head-mounted display apparatus (Figs. 5-6 and paragraphs 28 and 38-39 teaches a HMD device that performs the acts of displaying a currently recording video on the HMD); and
a server (paragraphs 27 and 36 teaches a central server), wherein the server includes:
a server storage unit configured to store non-display information for specifying a non-display object (paragraph 36 teaches a server that stores recording policies which applies itself to control certain aspects of the video recording/display on display devices); and
a transmitting unit configured to transmit the non-display information stored in the server storage unit to the head-mounted display apparatus (paragraph 36 teaches wherein the server is placed, in a specific embodiment, in a certain location to transmit the recording policies via “wireless communication to all image recording devices in the location”), and
the head-mounted display apparatus includes: 
a display unit worn by a user on a head and configured to display an image (Figs. 5-6 and paragraphs 28 and 38-39 teaches a HMD device that performs the acts of displaying a currently recording video on the HMD. Figs. 1A-1C and 9A-9C teaches examples of the displayed image on the display devices);

a communication unit (paragraph 36 teaches wherein all recording devices via “wireless communication” communicates with a server to receive recording policies);
a storage unit configured to store the non-display information received by the communication unit from the server (paragraph 36, 43, 59 and 89 teaches wherein the disposition (recording policies) are received and stored on the recording device); and
a control unit configured to specify a non-display region in an imaging range of the imaging unit, based on the non-display information stored in the storage unit, perform a process of lowering a clarity of the non-display region on captured image data of the imaging unit, and output the processed captured image data (paragraphs 45, 56, 59, 79 and 83 teaches various methods in which the control unit of the recording device lowers the clarity of the captured image by blurring the images. Also contemplated are other methods of lowering clarity including cutting out, replacing by generic digital images, blocking, distorted, occluded, etc. The adjusted image is thereafter output for recording/transmission).
the control unit specifies the non-display region based on the non-display information (paragraph 36, 43, 59 and 89 teaches wherein the disposition (recording policies) are received and stored on the recording device. Furthermore, based on the disposition data, the control unit specifies the coordinates of the image which are to be altered based on the disposition data), and
from the perspective of each user's recording device such as the lens of a camera 310 of the system 300” and “mobile devices may provide such information for determining orientation of the device to adjust the user interface.  The modeling facility 350 compares the predicted image 340 to the recorded images 320 and determines regions of the photographs that are to be jammed, encrypted, or reserved for payment in the recording devices according to the disposition tags”. Therefore, in performing the predicting, the modeling facility generates regions/coordinates that are always using object data 320/210, which includes “position, shape, and orientation information, texture maps, meshes, degrees of freedom, articulations of a wire frame model of a body, and rate of motion” (see paragraph 35). Therefore, in the state of the art of video 
However, while Farrell teaches that the HMD is worn by a user and would therefore move along with user itself and also teaches a control unit to control the non-display units, fails to explicitly teach, however, Koga teaches a detection unit configured to detect a moving speed of the display unit; and that the control unit determines whether an object is a non-display object based on the moving speed (Paragraphs 89, 96 and claim 5 teaches wherein the system (an AR video display system, similar endeavor to Farrell’s HMD) measures the moving/”travel” speed of a display unit (terminal unit) and based on the speed of the display unit the system determines non-display of certain objects).
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Koga into Farrell such that Farrell’s system is able to not display certain object based on the speed of the display device because said incorporation allows for the benefit of improving the user experience by displaying only relevant information that a user will recognize (Koga: paragraph 89).
Method claim 16 is rejected for the same reasons as discussed in system claims 1 and 15 above because the system performs the method as claimed.
Regarding claim 17, Farrell teaches the claimed further including 
an operation unit configured to receive an operation, wherein in a case where the non-display object is specified in an imaging range of the imaging unit through the operation received by the operation unit, the control unit creates the non-display information based on at least one of a position of the specified non-display object and the direction of the specified non-display object (Figs. 2-4 and paragraphs 48-54 teaches wherein a first recording device is able to specify which non-display regions are to be set as non-display regions. Operations in Fig. 2, step 240 and Fig. 3, 320 is used to initially create a non-display region).
Regarding claim 18, Farrell teaches the further comprising: receiving an operation by an operation; specifying the non-display object in an imaging range of an imaging unit through the operation received by the operation unit; and creating the non-display information based on at least one of a position of the specified non-display object and the direction of the specified non-display object (Figs. 2-4 and paragraphs 48-54 teaches wherein a first recording device is able to specify which non-display regions are to be set as non-display regions. Operations in Fig. 2, step 240 and Fig. 3, 320 is used to initially create a non-display region).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Farrell et al. (US 2015/0296170) in view of Koga (US 2016/0284051) and further in view of Kaufmann et al. (US 2015/0220777).

Regarding claim 5, Farrell (in its proposed combination with Koga) teaches the claimed wherein the non-display information stored in the storage unit, however fails to explicitly teach wherein it includes information for specifying a distance of the non-display object from the imaging unit.
In an analogous art, Kaufmann teaches in paragraph 66 of the ability for a device to capture an image and to calculate a distance of an object (depth image/map) to an image capture device to determine the existence of the object.
It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Kaufmann to use stored depth map to allow Farrell (in its proposed combination with Koga) to also determine the non-display region based on a distance of the object of interest, because such incorporation allows for the benefit of improving the ability to locating pixels that in a particular region/area of interest of the image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GELEK W TOPGYAL/Primary Examiner, Art Unit 2481